Case: 1:14-cv-01735 Document #: 230 Filed: 01/28/20 Page 1 of 1 PageID #:2144

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Hilary Remijas, et al.
                                      Plaintiff,
v.                                                  Case No.: 1:14−cv−01735
                                                    Honorable Sharon Johnson Coleman
The Neiman Marcus Group, LLC
                                      Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 28, 2020:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Defendant's
unopposed motion for extension of notice deadline and settlement dates [228] is granted.
No appearance necessary on 1/29/2020. Final Approval Hearing set for 2/19/2020 is
stricken and reset to 5/19/2020 at 9:00 AM. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
